Title: From Thomas Jefferson to James Mercer, 14 June 1778
From: Jefferson, Thomas
To: Mercer, James



Dear Sir
Albemarle June 14. 1778.

Mr. Dick presented me at the assembly in December Mr. Ogilvie’s debt, at which time I was not able to answer it, and as he told me he should be in Williamsburgh again before the rising of the assembly, I omitted to take a memorandum of the amount. If you will be so good as to let me know what it is, I will by the first safe opportunity send it to you. If you have any news of the British army’s departure, a French war declared, or other important event a communication of it by the bearer (who returns on receiving your answer to this) will oblige Dear Sir Your friend & humble servt.,

Th: Jefferson

